The points of decision, based upon several rulings of the court and presented on this appeal for our consideration, are so clearly free from prejudicial error no discussion is necessary. The appellant was convicted for murder in the second degree, and his punishment fixed at imprisonment in the penitentiary for 15 years.
The evidence shows without dispute that he killed Chaney Belcher by shooting her with a pistol. He was accorded full opportunity by the court to make his defense, and a jury question was presented by the evidence adduced upon the trial. No error of a reversible nature appearing, and the record being regular in all things, the judgment of conviction, from which this appeal was taken, will stand affirmed.
Affirmed.